Citation Nr: 9903502	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
disability rating.  The veteran filed a timely appeal to this 
determination.

The Board notes that during the course of the veteran's 
hearing before the undersigned Board Member in June 1998, the 
veteran raised the issues of entitlement to service 
connection for a stomach disorder secondary to PTSD, and a 
skin disorder, to include as due to Agent Orange exposure.  
As these two issues have not been developed or certified for 
appellate review, they are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence indicates that the veteran is unemployable 
due to his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 (1996, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate a schedular evaluation of the veteran's 
PTSD have been properly developed.  No further assistance to 
the veteran is required on that issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes the report of a VA examination 
conducted in March 1996.  At that time, the veteran reported 
that the was very mistrusting, and experienced nightmares 
every night and numerous flashbacks.  He stated that he did 
not know how to respond to other people.  He reported that he 
had a 10th grade education, and had received his high school 
graduate equivalency degree (GED).  He stated that the 
longest job he had held since discharge from service was for 
2 1/2 years as a licensed practical nurse (LPN) at a hospital.  
He reported that he had worked at numerous other jobs as 
well, but he either had been asked to leave all of his jobs, 
or had been fired.  He was not sure why he kept getting 
fired, but did state that he did not do well with authority 
and called in sick frequently.  He emphasized that he trusted 
no one.  Following an examination, the examiner rendered a 
sole Axis I diagnosis of PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 60 to 65.  In a 
final report section entitled "Discussion," the examiner 
stated that the veteran still had intrusive thoughts and 
nightmares about firefights, about some of the people he 
killed, and about the time he was wounded.  He had difficulty 
with relationships, and also had difficulty with 
irritability, anger, and decreased sleep.  He was also noted 
to be hypervigilant.

Also of record is a statement dated in September 1996 from a 
readjustment counseling therapist at a Vet Center.  At that 
time, the therapist noted that he had been treating the 
veteran for the previous two years for PTSD.  He noted the 
veteran's principal problems to include his sleep disorder, 
his rage, and his feelings of estrangement from others.  He 
was reportedly married to his fourth wife, which, at four 
years' duration, was longer than any of his previous three 
marriages.  However, the veteran reported that this marriage 
was shaky as well.  The therapist noted that the veteran 
"absolutely trusts no one...and this makes it very difficult 
for him to establish and maintain favorable occupational or 
social relationships."

Also of record is a VA discharge summary reflecting 
hospitalization from May to June 1997.  The veteran was 
admitted for a one-week PTSD evaluation program, following 
the veteran's complaints of severe problems related to the 
disorder.  His symptoms, which were extensive, reportedly 
included nightmares of Vietnam, flashbacks, confusion, memory 
loss and black-outs, difficulty with concentration, 
forgetfulness, trouble sleeping, anxiety, tension, 
hypervigilance, panic symptoms, decreased energy and 
motivation, frequent suicidal ideation, problems with anger, 
social isolation, emotional numbing and detachment, and 
anxiety and tension around other people.  It was noted that 
he had been hospitalized twice before for suicidal behavior.  
He stated that he was working a couple of nights a week for a 
home health care company.  Following an examination, the 
examiner rendered a principal diagnosis of PTSD.  No GAF 
score was provided.

Also of record are VA outpatient treatment notes dated from 
August 1997 to June 1998.  These notes indicate multiple 
instances of treatment for PTSD and its symptoms, including 
anxiety, poor sleep, memory lapses, explosive anger, and 
sleepwalking.  Of particular note is a treatment record dated 
in December 1997, in which the examiner stated that the 
veteran had a "limited ability to work/relate to people," 
and rendered a diagnosis of "severe PTSD."

In June 1998, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, he stated 
that he suffered from daily nightmares and flashbacks, 
difficulty controlling anger, difficulty concentrating, and 
forgetfulness. He stated that he obsessively checked his home 
at night to make sure it was "secured," and was always 
vigilant.  He stated that he was not close to his family and 
had only one friend, another Vietnam veteran.  He stated that 
he spent his free time alone, had no hobbies, and 
participated in no community activities. He stated that he 
had had approximately 50 to 70 jobs since his discharge in 
1970.  He reported that he worked two days a week through 
Home Health Care taking care of a 3-year old child, but that 
he needed the 3 or 4-day respite in between working to "get 
even" and feel "in balance."  He stated that the job was 
essentially solitary, as he did not interact with any other 
adults.  He noted that he had worked at his current job for 
approximately 2 years, but that he had missed approximately 7 
months of work due to his PTSD.  His wife also testified, 
focusing on the veteran's memory lapses, sleeping problems, 
and difficulty controlling his anger.

Most recently, in July 1998 the veteran underwent a VA PTSD 
examination.  At that time, the veteran complained that his 
anger was "out of control."  He stated that his memory was 
poor, and that he could not remember having said certain 
things.  He complained that he was more paranoid and unable 
to trust anyone.  He stated that these symptoms had been 
present ever since Vietnam, but had become progressively 
worse and much more severe in recent years.  He reported 
having become much more withdrawn and isolated, and his wife 
reported that he went into rages in which he yelled and 
screamed.  The veteran stated that he only slept two to four 
hours per night due to nightmares, and his wife reported that 
he sometimes got up fighting, and frequently would run 
outside of the house looking for something.  The veteran also 
discussed in detail many of the combat stressor he 
experienced, and how he still had flashbacks to these events.  
On examination, the veteran was angry and irritable, and 
related in a guarded and suspicious manner.  He appeared 
depressed, and his affect was flattened.  He was oriented to 
all three spheres, and no memory impairment was noted.  The 
examiner rendered a sole Axis I diagnosis of PTSD, which was 
noted to be "significantly progressed."  The examiner also 
offered the following conclusion:

Based upon the evidence in the C-file and 
from this evaluation, this patient's 
previous rating for 30% for post-
traumatic stress disorder has become 
significantly progressed.  The veteran is 
more isolated, has poor control of his 
aggressive impulses, he is hypervigilant, 
and is having frequent nightmares and 
intrusive thoughts.

In addition, the veteran's claims file contains several 
statements from relatives, neighbors, friends, and fellow 
soldiers, variously dated, which have been submitted in 
support of the veteran's claim.  Of particular note is a 
statement from the veteran's father, in which he stated that 
the veteran had been "unable to hold a job for any great 
length of time" since his discharge from the service, and a 
similar statement from a friend, who noted that his current 
marriage was "strained because of his inability to maintain 
long term employment."  He also noted that the veteran was 
isolated from his family and friends, and found it difficult 
to leave his house and be in a public area, particularly if 
it was crowded with people.  He also notes that he was unable 
to respond appropriately to any authority, creating great 
distrust between him and his many employers.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran began his appeal, a 30 percent rating was 
warranted if the PTSD caused definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The Court has determined that the three criteria 
enumerated for a 100 percent rating are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant the grant of a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A review of the evidence detailed above reveals that the 
veteran is indeed unable to obtain or retain employment due 
to his service-connected PTSD.  Indeed, the Board observes 
that the Vet Center therapist who prepared the September 1996 
statement concluded that the veteran trusted no one, making 
it "very difficult for him to establish and maintain 
favorable occupational or social relationships."  This 
opinion was echoed in the December 1997 VA treatment note, in 
which the examiner concluded that the veteran had a "limited 
ability to work/relate to people" due to his "severe 
PTSD."  In this regard, the Board notes that the veteran has 
reportedly had between 50 and 70 jobs since his discharge 
from service in 1970, all of which ended in his being fired 
or asked to leave.  The veteran has repeatedly been found to 
suffer from extreme difficulty in his relationships with 
others, particularly those in a position of authority.  
Although the veteran reportedly is working 2 nights per week 
caring for a child, he has testified that he needs the 3 to 
4-day break in between workdays to get back in balance 
following the stress of his job, and, as such, it appears 
that he is having significant difficulty coping with this job 
as well.  Indeed, the veteran reported that while he had 
worked for the previous 2 years for this employer, he had 
been absent no less than 7 months of this period due to his 
PTSD.  Finally, the Board notes that the veteran's 
symptomatology, including his uncontrolled explosive anger, 
daily flashbacks, inability to trust, extreme difficulty in 
relating to others, and difficulties with memory and 
concentration, would make it very difficult to maintain any 
sort of productive employment for any significant length of 
time, and indeed several friends and relatives have submitted 
statements attesting to that fact.  Thus, in light of the 
veteran's past employment history, and in consideration of 
the nature and severity of his present symptomatology, the 
Board determines that the veteran is unemployable, and that 
the severity of the veteran's PTSD more closely approximates 
the criteria set out for a 100 percent evaluation under the 
former provisions of DC 9411.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, since the Board has determined that the 
veteran is entitled to the maximum 100 percent schedular 
evaluation under the former provisions of DC 9411, an 
analysis under the new regulations could not result in a 
higher rating and is thus not necessary.








ORDER

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


